OPINION
BELCHER, Judge.
The conviction is for selling beer to a minor; the punishment was assessed at $1,000.
As ground for reversal, the appellant contends that the information upon which the appellant was tried does not allege a criminal offense.
The information contained allegations that the appellant knowingly sold beer to Dennis Simons who was then and there under the age of twenty-one (21) years. The information sufficiently charges the offense defined by Arts. 667-19, Subd. A(1) and Subd. D, and Art. 666-41, Vernon’s Ann.P.C.
In another ground relied on for reversal, the appellant contends that the trial court erred in failing to respond to his objection and in refusing to give his requested charge wherein he sought to have the jury instructed that if the state failed to prove beyond a reasonable doubt that the appellant knew that Dennis Simons was under' twenty-one years of age on the occasion in question to find him not guilty.
From an examination of the court’s, charge, it is evident that it failed to require a distinct and affirmative finding that the appellant knew that Dennis Simons at the time in question was under twenty-one years of age. Art. 36.15, Vernon’s Ann.C.C.P.; Donald v. State, Tex.Cr.App., 418 S.W.2d 818.
*652The disposition hereof makes it unnecessary to consider the other grounds urged as error.
For the reason pointed out, the judgment is reversed and the cause is remanded.